Case 10-50091       Doc 1091     Filed 08/04/20     Entered 08/04/20 11:54:15          Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                             BRIDGEPORT DIVISION
 ______________________________           CHAPTER 7
 IN RE:                         )
                                )         CASE NO. 10-50091(JAM)
 HAROLD E. COLE                 )
 ____________ Debtor____________)         RE: ECF NO. 1076
  ORDER GRANTING EXPEDITED MOTION TO COMPEL DEBTOR AND DEBTOR’S
      AGENTS TO COOPERATE WITH ADMINSTRATION OF THE ESTATE
           Whereas, upon consideration of the Trustee’s Expedited Motion to Compel Debtor and

 Debtor’s Agents to Cooperate with Administration of the Estate (Doc. Id. 1076) (the “2020 Motion

 to Compel”) and the Debtor’s Objection to the 2020 Motion to Compel (Doc. Id. 1078), after notice

 and a hearing held on August 3, 2020, it is hereby

           ORDERED that on or before 4:00 p.m. on August 4, 2020, the Debtor or his authorized

 agent shall deliver to the Debtor’s counsel, Attorney Neal Rogan, the keys to both storage units

 located at 519 Gardiner Road, Wiscasset, Maine (the “Maine Site”) and on or before 5:00 p.m. on

 August 4, 2020, Attorney Rogan shall deliver said keys to the Auctioneer or its agent; and it is

 further

           ORDERED the Debtor or his authorized agent shall provide Attorney Rogan with the

 exact location within the Maine Site of the two storage units which contain the Remaining Assets

 so the Auctioneer is able to accurately identify said storage units and Attorney Rogan shall provide

 said description to the Auctioneer or its agent upon delivery of the keys; and it is further

           ORDERED that the Auctioneer, with the consent of the Debtor, has the authority to cut

 any padlock securing the two storage units at the Maine Site that is unable to be removed with the

 keys provided by the Debtor or his authorized agent and that the Debtor or his authorized agent

 shall, at the Debtor’s expense, provide Attorney Rogan with a bolt cutter and two new padlocks to

 re-secure any storage unit accessed in this manner, which Attorney Rogan shall deliver to the
Case 10-50091       Doc 1091     Filed 08/04/20      Entered 08/04/20 11:54:15         Page 2 of 2




 Auctioneer or its agent upon delivery of the keys; and it is further

         ORDERED that the Auctioneer and its agents shall go to the Maine Site on Friday, August

 7, 2020 and Saturday, August 8, 2020, if necessary, and is authorized to photograph and/or video

 the contents of the storage units and specifically photograph each one of the Remaining Assets

 which the Auctioneer determines is saleable and is further authorized to transport said Remaining

 Assets to a storage location controlled by the Auctioneer until a further ruling by this Court; and

 it is further

         ORDERED that the Auctioneer and its agents shall go to the location known as 27 Middle

 Quarter Road, Woodbury, Connecticut (the “Connecticut Site”) on Wednesday, August 5, 2020,

 Sunday, August 9, 2020, and Monday, August 10, 2020, if necessary, and is authorized to

 photograph and/or video the contents of the workshop, red barn, and the items from the Debtor’s

 residence and specifically photograph each one of the Remaining Assets which the Auctioneer

 determines is saleable and is further authorized to transport said Remaining Assets to a storage

 location controlled by the Auctioneer until a further ruling by this Court; and it is further

         ORDERED that the Auctioneer shall have ten (10) days after the completion of the

 removal of the selected Remaining Assets from the Maine Site and the Connecticut Site to compile

 an itemized list of each of the selected Remaining Assets and provide said list along with a

 corresponding photograph for each selected Remaining Asset to the Trustee, who will immediately

 file said list with photographs with the Court and provide same to Attorney Rogan; and it is further

         ORDERED that on or before 4:00 p.m. on September 9, 2020, Attorney Rogan shall file

 on behalf of the Debtor a list of selected Remaining Assets that the Debtor disputes are property

 of the bankruptcy estate with the evidence the Debtor asserts proves said items are not property of

 the bankruptcy estate.

             Dated at Bridgeport, Connecticut this 4th day of August, 2020.
